          Case 1:21-cv-00069-BLW Document 7 Filed 03/05/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    JOHN SPECHT,
                                                      Case No. 1:21-cv-00069-BLW
                         Plaintiff,
                                                      INITIAL REVIEW ORDER BY
         v.                                           SCREENING JUDGE

    HEIDI K. KOONCE,

                         Defendant.



        The Clerk of Court conditionally filed Plaintiff John Specht’s Complaint1 as a

result of Plaintiff’s status as an inmate. The Court now reviews the Complaint to

determine whether it or any of the claims contained therein should be summarily

dismissed under 28 U.S.C. § 1915A. Having reviewed the record, and otherwise being

fully informed, the Court enters the following Order dismissing this case with prejudice.

1.      Screening Requirement

        The Court must review complaints filed by prisoners seeking relief against a

governmental entity, or an officer or employee of a governmental entity, to determine



1
  The initial envelope Plaintiff mailed to this Court included three different pleadings and was
accompanied by a letter indicating that Plaintiff wanted to file three separate cases—one case alleging
false imprisonment, one case alleging inadequate medical treatment, and one case seeking disbarment of
an Idaho attorney. Thus, the Court opened three separate actions, including this one. See also Specht v.
IDOC, Case No. 1:21-cv-00060-DCN (D. Idaho); and Specht v. Idaho, Case No. 1:21-cv-00068-DCN (D.
Idaho).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:21-cv-00069-BLW Document 7 Filed 03/05/21 Page 2 of 6




whether summary dismissal is appropriate. The Court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A(b).

2.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted).

3.     Discussion

       Plaintiff is a prisoner in the custody of the Idaho Department of Correction

(“IDOC”) and is currently incarcerated at the Idaho Maximum Security Institution

(“IMSI”). Plaintiff alleges that his state criminal defense attorney, Heidi Koonce, gave

him inaccurate legal advice. Compl., Dkt. 1, at 1 (“Heidi K. Koonce declaired [sic] to me



INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00069-BLW Document 7 Filed 03/05/21 Page 3 of 6




my glass speed pipe had to be excepted [sic] as drugs because Idaho doesn’t have a

paraphenalia [sic] law.”).

       Plaintiff seeks disbarment of his defense attorney, but this Court lacks the

authority to do so. Complaints about attorney representation must be made to the Idaho

State Bar. However, Plaintiff’s claims against Koonce can be construed as civil rights

claims under 42 U.S.C. § 1983, the federal civil rights statute.

       To state a claim under § 1983, a plaintiff must allege a violation of rights protected

by the Constitution or created by federal statute proximately caused by conduct of a

person “acting under color of state law”—meaning that the person committing the alleged

violation must be a state actor. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

Section 1983 does not provide a remedy for purely private conduct, “no matter how

unfair that conduct may be.” NCAA v. Tarkanian, 488 U.S. 179, 191 (1988).

       Plaintiff sues his criminal defense attorney for advice she gave during the course

of representing Plaintiff in state court. But a defense attorney “does not act under color of

state law when performing a lawyer’s traditional functions as counsel to a defendant in a

criminal proceeding.” Polk County v. Dodson, 454 U.S. 312, 325 (1981). “[I]t is the

constitutional obligation of the State to respect the professional independence of the

public defenders whom it engages,” and a public defender “best serves the public, not by

acting on behalf of the State or in concert with it, but rather by advancing the undivided

interests of his client.” Id. at 318–19, 321–22 (internal quotation marks omitted). Indeed,




INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00069-BLW Document 7 Filed 03/05/21 Page 4 of 6




a criminal defense attorney “is not acting on behalf of the State; he is the State’s

adversary.” Id. at 322 n.13 (emphasis added).

       Because the only Defendant in this case is not a state actor, Plaintiff’s § 1983

claims are implausible. Therefore, the Complaint fails to state a claim upon which relief

may be granted.

4.     Opportunity to Amend

       The Court now considers whether to allow Plaintiff an opportunity to amend the

Complaint. Amendments to pleadings are governed by Rule 15 of the Federal Rules of

Civil Procedure. That rule states that the Court “should freely give leave when justice so

requires.” Fed. R. Civ. P. 15(a)(2). The Ninth Circuit has explained the reasoning behind

allowing the opportunity to amend:

              In exercising its discretion with regard to the amendment of
              pleadings, a court must be guided by the underlying purpose
              of Rule 15—to facilitate decision on the merits rather than on
              the pleadings or technicalities. This court has noted on several
              occasions that the Supreme Court has instructed the lower
              federal courts to heed carefully the command of Rule 15(a) ...
              by freely granting leave to amend when justice so requires.
              Thus Rule 15’s policy of favoring amendments to pleadings
              should be applied with extreme liberality.

Eldridge v. Block, 832 F.2d 1132, 1135 (9th Cir. 1987) (internal citations, quotation

marks, and alterations omitted). “In the absence of any apparent or declared reason—such

as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing

party by virtue of allowance of the amendment, futility of amendment, etc.,” it is



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
            Case 1:21-cv-00069-BLW Document 7 Filed 03/05/21 Page 5 of 6




appropriate for a court to grant leave to amend. Foman v. Davis, 371 U.S. 178, 182

(1962).

       This liberal amendment policy is even more important with respect to pro se

plaintiffs, who generally lack legal training. Courts must liberally construe civil rights

actions filed by pro se litigants so as not to close the courthouse doors to those truly in

need of relief. Eldridge, 832 F.2d at 1135, 1137. A pro se litigant bringing a civil rights

suit must have an opportunity to amend the complaint to overcome deficiencies unless it

is clear that those deficiencies cannot be overcome by amendment. Id. at 1135-36.

Although several factors contribute to the analysis of whether a plaintiff should be

allowed an opportunity to amend, futility alone can justify denying such an opportunity.

Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004).

       The Court concludes that amendment in this case would be futile. Plaintiff’s

§ 1983 claims are barred not merely because Plaintiff has failed to allege sufficient

facts—a deficiency that potentially could be cured by amendment—but because it is clear

from the face of the Complaint that the only Defendant is not a state actor. Therefore, the

Court will dismiss the Complaint without leave to amend.

                                          ORDER

       IT IS ORDERED:

       1.      Plaintiff’s Complaint is DISMISSED with prejudice for failure to state a

               claim upon which relief may be granted. See 28 U.S.C. §§ 1915(e)(2)(B)(ii)

               & 1915A(b)(1).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:21-cv-00069-BLW Document 7 Filed 03/05/21 Page 6 of 6




     2.      Plaintiff’s Application for Leave to Proceed in Forma Pauperis (Dkt. 5) is

             DENIED AS MOOT.



                                               DATED: March 5, 2021


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
